DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings filed on 07/20/2021 are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation “means for” recited in claim 1 failed to clearly indicate any structure to perform recording function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1 and 13 are directed to an abstract idea without significantly more.  Claims 2-12 and 14-20 fail to remedy these deficiencies.
The claims 1 and 13 recite measuring an overall weight; receiving the weight and calculate the weight difference; and recording the weight.
Claims 1 and 13 recite measuring, calculating, and recording steps. The limitation of measuring, calculating, and recording steps as drafted, are processes that under broadest reasonable interpretation, cover performance of managing personal behavior, but for the recitation of generic computer components. That is, other than reciting “a weight measurement device and an information processing device”, nothing in the claim element precludes the steps from practically being performed by organizing human activity. For example, but for the “a weight measurement device and an information processing device” in the context of these claims encompasses a person manually measure an item weight, calculates an weight difference, and records the weight in a table form on a paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by managing personal behavior but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because receiving step is recited at a high level of generality (i.e., as a general means of receiving the weight value step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The information processing device is recited at a high-level of generality (i.e., as a generic processor function to perform a generic computer function of receiving and calculating steps) such that they amount no more than mere instructions to apply the exception using generic computer components. The weight measurement device is merely a tool to perform the measurement steps. The claimed weight measurement device as a tool does not integrate a judicial exception into a practical application. The claimed weight measurement device and the information processing device are not specially programmed and cannot be specially identified. Therefore, the weight measurement device and the information processing device are not considered as “particular machine” (See MPEP § 2106.05(b)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1 and 13 are directed to an abstract idea.
The claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a weight measurement device and an information processing device to perform measuring, receiving, calculating, and recording steps amount to no more than mere instructions to apply the exception using generic computer components. The weight measurement device is merely a tool to perform the measuring steps. Because the weight measurement device do no more than a tool to perform existing steps, the court have found the additional element such as the weight measurement device to be mere instructions to apply an exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When “the weight measurement device and the information processing device” are considered individually or as an ordered combination, the claimed the weight measurement device and the information processing device are not specially programmed and cannot be specially identified. Therefore, the weight measurement device and the information processing device are not considered as “particular machine” (See MPEP § 2106.05(b)). Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claims 1 and 13 are not patent eligible.
Claims 2-12 and 14-20, disclose insignificant helpful content to further describe content, such as the recorded weight value can be utilized to identify an item and to estimate a stock; the recorded weight value on a weight table is presented in a form; the weight measurement device, the information processing device and the item weight table are communicatively connected; recording and updating the weight value on an inventory storage table; and recording and updating the weight difference on an access record, which are merely descriptive content to further limit the abstract idea but not make it less abstract. Thus, the 2-12 and 14-20 are directed to an abstract idea.
This judicial exception is not integrated into a practical application because descriptive content in claims 2-12 and 14-20 further limit the abstract idea but not make it less abstract. Thus, the 2-12 and 14-20 are directed to an abstract idea.
There are no additional claim element limitations recited in the claims 2-12 and 14-20. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claims 2-12 and 14-20 are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0048798 to Meyer et al.
With regard to claims 1 and 13, Meyer discloses a system for identifying one or more items and an inventory thereof, comprising: 
a weight measurement device, which carries and measures an overall weight of 5the one or more items to provide an overall weight value (fig. 1, paragraph 18, In some embodiments the controller additionally determines the weight of the retail items placed on the inventory sensor); 
an information processing device, connected with said weight measurement device, wherein said information processing device receives the overall weight value and calculates a weight value of a particular item of the one or more items based on the overall weight obtained before and after an increase or decrease of the particular item (fig. 1 and 12A, paragraphs 17, 18, 40, 43-44, and 104,  the unique electrical return line for each of the plurality of second conductive elements are connected to a controller which monitors each unique electrical return line to determine a footprint associated with a retail item placed on the inventory sensor, and wherein the controller compares the determined footprint to a database of stored retail item footprints to identify the retail item placed on the inventory sensor. In some embodiments the controller compares the determined retail item weight to a database of stored retail item weights to determine a quantity of retail items placed on the inventory sensor. In some embodiments the controller performs a lookup in the database for the identified retail items to determine a predetermined low inventory threshold associated with the retail item. The present disclosure is directed to a system and apparatus for inventory control of retail products. A weight sensor configured to be disposed on a retail shelf is operatively connected to a controller, which monitors retail product inventory based on the sensed product weight at the shelf. A pair of conductors 21 and 22 extending upwardly along the shelves S connect both an electrical power source 27 and a controller 28 to multiple connectors 29 spaced along the length of the conductors 21 and 22. In some embodiments, the system controller 1202 controls a plurality of area controllers 28, with each area controller 28 responsible for controlling a plurality of weight sensors 30 and ESLs 10 in a specific area of a retail store. In some embodiments, controller 28 includes a computer processor with software for real-time inventory monitoring. When a product becomes ‘out of stock’—that is, the last of a type of product is removed from a shelf S as sensed by the weight sensor 30—the controller 28 records the date and time of the status change.); 10and 
means for recording information and weight value of each of the one or more items, wherein said information processing device (Fig. 11, paragraphs 120, The weight of retail items is monitored by a sensor at block 1103, and at block 1105 the measured weight is converted to an inventory of the retail items based on the individual weight of a retail item. This inventory of the retail item being monitored is recorded at block 1107.).  
With regard to claims 2 and 14, Meyer discloses said means includes an item weight table, recording an information and weight values of the one or more items, 15wherein said information processing device compares said item weight table with said weight value of the particular item and utilizes a result to identify the particular item and estimate a stock of the particular item (paragraphs 18, 71, and 91, In some embodiments the controller compares the determined retail item weight to a database of stored retail item weights to determine a quantity of retail items placed on the inventory sensor. In some embodiments the controller performs a lookup in the database for the identified retail items to determine a predetermined low inventory threshold associated with the retail item and generates a warning when the determined quantity falls below the predetermined low inventory threshold. In some embodiments the controller monitors each unique electrical return line to determine a quantity of footprints associated with the retail items placed on the inventory sensor and wherein the quantity of footprints, the determined retail item weight, and the determined quantity of retail items are cross-referenced to identify an out of place retail item condition. The detected size and weight can be compared to the expected footprint and weight of the product assigned to a particular section of the self and indications of any abnormalities sent to store employees. The expected product data may be contained in a product database. The electronic shelf label 10 may be in communication with the product database and can access the individual weight associated with the product specified for that region.).  
With regard to claims 3, 4, and 15, Meyer discloses the information, the weight values, the item inventory, and said item weight table are presented in a form selected from a 20group consisting of text, picture, image, sound, and combinations thereof, and are adapted to be operated, selected, added, edited, and deleted through means selected from a group consisting of touch, voice, tools, and combinations thereof (paragraphs 91 and 132, The mobile device 90 may have scanning technology to automatically capture the UPC bar code 92, or the mobile device 90 may receive manual input from the user to identify the product for each sensor region. To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube), LCD (liquid crystal display) monitor or other monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well; for example, input from the user can be received in any form, including acoustic, speech, or tactile input. ); said weight measurement device, said information processing device, and said item weight table are provided in a form 25selected from a group consisting of independently provided, partially integrated with one 16another, completely integrated with one another, and combinations thereof, wherein said weight measurement device, said information processing device and said item weight table are communicatively connected with one another through means selected from a group consisting of physical lines, Bluetooth, Internet, and combinations thereof (Fig. 1, Fig. 9, and Fig. 12A, paragraphs 45, 52, 97, and 133, In some embodiments, as illustrated in FIG. 12A, power supply 27 is operatively connected to system controller 1202, which is operatively connected to area controller 28. Area controller is further operatively connected to a plurality of weight sensors 30 and ESLs 10 via a distribution loop 1204. In some embodiments these communication signals are received wirelessly or via some other wired communication protocol. In some embodiments, the ESL 10 or area controller 28 is equipped with a short-range wireless communications module (e.g. Bluetooth or IR) to communicate with a customer's electronic devices. Examples of communication networks include a local area network (“LAN”) and a wide area network (“WAN”), e.g., the Internet.).  
5 With regard to claims 5 and 16, Meyer discloses said means includes an inventory storage table to record individual information and weight values of the inventory of the one or more items, wherein said information processing device updates said inventory storage table based on the weight value and an item information of the each of the one or more item while each increase or decrease of each of the one or more items (Fig. 11, paragraphs 91 and 120, The electronic shelf label 10 may be in communication with the product database and can access the individual weight associated with the product specified for that region. Electronic shelf label 10 may have functionality to determine an inventory of the products contained in the region using the measured total weight from the sensor and the individual weight of the product. The inventory count may be displayed on the electronic shelf label 10. The individual inventory count functionality may reside in the electronic shelf label 10, in the controller 28, or in a separate designated processor, or the functionality may be distributed among various components of the system. The weight of retail items is monitored by a sensor at block 1103, and at block 1105 the measured weight is converted to an inventory of the retail items based on the individual weight of a retail item. This inventory of the retail item being monitored is recorded at block 1107.).  
10 With regard to claims 6 and 17, Meyer discloses said information processing device compares the item information or the weight value of each of the one or more items with said inventory storage table to identify the particular item through a result thereof (paragraphs 17-18, wherein the controller compares the determined footprint to a database of stored retail item footprints to identify the retail item placed on the inventory sensor. In some embodiments the controller compares the determined retail item weight to a database of stored retail item weights to determine a quantity of retail items placed on the inventory sensor. In some embodiments the controller performs a lookup in the database for the identified retail items to determine a predetermined low inventory threshold associated with the retail item and generates a warning when the determined quantity falls below the predetermined low inventory threshold).  
With regard to claims 7, 8, and 18, Meyer discloses the item information, the weight values, the inventory, and said inventory storage table are presented in a form selected 15from a group consisting of text, picture, image, sound, and combinations thereof, and are adapted to be operated, selected, added, edited, and deleted through means selected from the group consisting of touch, voice, tools, and combinations thereof (paragraphs 91 and 132); said weight measurement device, said information processing device and said inventory storage table are provided in a 20form selected from a group consisting of independently provided, partially integrated with one another, completely integrated with one another, and combinations thereof, wherein said weight measurement device, said information processing device and said inventory storage table are communicatively connected with one another through means selected from a group consisting of physical lines, Bluetooth, Internet, and combinations 25thereof (Fig. 1, Fig. 9, and Fig. 12A, paragraphs 45, 52, 97, and 133).  
With regard to claims 9, 10, and 19, Meyer discloses said means includes an access record recording an access record of the one or more items, wherein said information 17processing device synchronously updates an inventory storage state based on changes of the weight value of each of the one or more items and said access record (paragraph 82, the output current and/or voltage from a sensor 30, used to detect the presence of products, is transmitted to the ESL 10 associated with that particular sensor. The ESL 10 may process the sensor 30 output to determine when an out of stock or low-stock condition occurs, calculate the precise inventory on the shelf, or detect the presence of misplaced products. The ESL 10 may be used to process changes in the inventory status at any given moment. The ESL 10 may then send an alert of this condition to the area controller 28 for subsequent distribution to store employees and/or updates to inventory management databases); wherein said information processing device compares an item information or weight value of each of the one or more items 5with said access record to identify the particular item through a result thereof (paragraphs 17-18).  
With regard to claims 11, 12, and 20, Meyer discloses said access record, the item weight value, the item information, and the item inventory are presented in a form selected from a group consisting of text, picture, image, sound, and combinations thereof, and are adapted to be operated, selected, added, edited, and deleted through means 10selected from a group consisting of touch, voice, tools, and combinations thereof (paragraphs 91 and 132); wherein said weight measurement device, said information processing device and said access record are provided in a form selected from a group consisting of independently provided, partially integrated with one another, completely integrated with one another, and combinations thereof, wherein said weight 15measurement device, said information processing device and said access record are connected with one another through means selected from a group consisting of physical lines, Bluetooth, Internet, and combinations thereof (Fig. 1, Fig. 9, and Fig. 12A, paragraphs 45, 52, 97, and 133).  

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687